Citation Nr: 0637507	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date, prior to January 5, 
2003, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

2.  Entitlement to an effective date, prior to January 5, 
2003, for the award of service connection for ischemic heart 
disease.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 22, 1941 to 
August 6, 1942 and from August 12, 1945 to December 20, 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, awarded service connection effective January 
5, 2004, for the following disorders: ischemic heart disease; 
peripheral neuropathy of the right upper extremity; 
peripheral neuropathy of the left upper extremity; peripheral 
neuropathy of the right lower extremity; and peripheral 
neuropathy of the left lower extremity.  The RO also awarded 
TDIU effective January 5, 2004.  In a March 2005 rating 
decision, the RO awarded an earlier effective date of January 
5, 2003 for service connection for ischemic heart disease and 
TDIU.

The veteran's correspondence, received in September 2004, 
reasonably expressed disagreement with the effective date for 
the award of ischemic heart disease.  A Statement of the Case 
(SOC) does not appear to have been issued.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, service connection for ischemic 
heart disease was awarded in the March 2004 rating decision.  
The RO assigned a 60 percent rating effective January 5, 
2004.  TDIU was also awarded from that date.  In September 
2004, the veteran filed a timely notice of disagreement (NOD) 
with the effective date assigned for the award of TDIU.  In 
that correspondence, the veteran also indicated that he 
should be awarded an earlier date for his ischemic heart 
disease.  The Board finds the September 2004 correspondence, 
liberally construed, expresses disagreement with the 
effective date for the award of ischemic heart disease.  See 
38 C.F.R. § 20.302(a).  Specifically, the veteran indicated 
that he was "entitled to a one year effective date from the 
date I filed my informal claim of August 2, 2000, because 
there is evidence of arteriosclerotic heart disease prior to 
the promulgation of the liberalizing law of July 12, 1994."  

While a March 2005 rating decision made the award of service 
connection for ischemic heart disease retroactive to January 
5, 2003, this is only considered a partial grant of the 
benefits sought on appeal, i.e. the veteran in essence argued 
for an effective date of August 2, 1999.  It does not appear 
that an SOC has been issued on the issue of an earlier 
effective date for service connection for ischemic heart 
disease.  

Since there has been an initial RO adjudication of the claim 
and an NOD as to its denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
service connection claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

The Board further notes that no SSOC was issued following the 
March 2005 rating decision with respect to the issue of an 
earlier effective date for TDIU.  Moreover, this claim 
inextricably intertwined with the claim for an earlier 
effective date for the award of service connection for 
ischemic heart disease.  See Ephraim v. Brown, 5 Vet. App. 
549, 550 (1993) (inextricably intertwined claims should be 
remanded together); see also Harris v. Derwinski, 1 Vet. App. 
180 (1991) (when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together).

In the instant case, the RO specifically informed the veteran 
in a January 2004 letter as to what kinds of evidence was 
needed to substantiate the original claim of entitlement to 
service connection.  However, the veteran has not been 
advised of the type of evidence necessary to substantiate his 
claim for an earlier effective date under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Thus, such notice should be 
provided upon remand.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The claims file must be reviewed to 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) are 
fully complied with and satisfied with 
respect to the claims for an earlier 
effective date.  See also 38 C.F.R. § 3.159 
(2006).  

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran may 
have the opportunity to complete an appeal 
on the issue of entitlement to an effective 
date earlier than January 5, 2003 for the 
award of service connection for ischemic 
heart disease by filing a timely substantive 
appeal if he so desires.  This issue should 
only be certified to the Board if a timely 
substantive appeal is received.

3.  Thereafter, the veteran's claim of 
entitlement to effective date prior to 
January 5, 2003, for the award of TDIU should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



